Citation Nr: 0635151	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  95-35 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gynecological 
condition.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for constipation.

4.  Entitlement to a higher initial rating for a 
neuropsychiatric disorder, evaluated as 30 percent disabling 
for the period prior to February 13, 1999.

5.  Entitlement to a higher initial rating for a 
neuropsychiatric disorder, evaluated as 50 percent disabling 
for the period since February 13, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to December 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in part, denied service connection for 
total abdominal hysterectomy with bilateral salpingo-
oophorectomy with history of pelvic inflammatory disease 
(PID), manifested by pelvic adhesive disease, pelvic and 
abdominal pain status post laparoscopy and hypoplexus block.  
The Board will hereinafter refer to this disability as "a 
gynecological condition."  

The Board also notes that service connection was granted for 
major depression and insomnia by a March 1995 rating 
decision, but that a December 1999 rating decision changed 
the diagnosis of the service-connected psychiatric disorder 
to bipolar disorder.  A November 2005 rating decision, 
however, listed the service connected psychiatric disability 
as major depressive disorder (rather than bipolar disorder) 
and specifically denied service connection for bipolar 
disorder.  The specific procedures for severance of service 
connection are at 38 C.F.R. § 3.105(d).  This matter is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  A gynecological condition clearly and unmistakably 
existed prior to service and any chronic increase in its 
severity in service was clearly and unmistakably the result 
of the natural progress of the disease.

2.  A low back pain disorder was not manifest in service and 
is unrelated to service.


3.  A constipation disorder was not manifest in service and 
is unrelated to service.

4.  Prior to February 13, 1999, the veteran's 
neuropsychiatric disorder did not produce considerable 
industrial impairment and from November 7, 1996 to February 
13, 1999, it did not produce occupational and social 
impairment with reduced reliability and productivity.  

5.  Since February 13, 1999, the veteran's neuropsychiatric 
disorder has not produced severe impairment in the ability to 
obtain or retain employment or occupational and social 
impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  A gynecological condition clearly and unmistakably 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. § 
3.306 (2006).

2.  A low back pain disorder was not incurred or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2006).

3.  A constipation disorder was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  The criteria for a disability rating in excess of 30 
percent for a neuropsychiatric disorder prior to February 13, 
1999 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Codes 9405 
(1996), 9434 (2006).

5.  The criteria for a disability rating in excess of 50 
percent for a neuropsychiatric disorder since February 13, 
1999 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Codes 9405 
(1996), 9434 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

The RO denied service connection for a gynecological 
condition, low back pain, and constipation in a March 1995 
rating decision, and the veteran appealed.  She has argued 
that her gynecological condition was aggravated in service 
and that her low back pain is associated with it.  She had no 
combat service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Because the veteran is a layperson and the instant matters of 
diagnosis and nexus to service are beyond the capabilities of 
a layperson, her arguments are not capable of establishing a 
current diagnosis or nexus to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
necessary.  Id. 

a.  Gynecological condition.

The provisions of 38 U.S.C.A. § 1111 indicate that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, or enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  The Board also notes that there 
is a General Counsel Opinion on the matter of rebutting the 
presumption of sound condition on service entrance.  See 
VAOPGCPREC 3-2003 (July 16, 2003).

The Board finds that the veteran is not entitled to the 
presumption of soundness on service entrance because her 
gynecological condition was noted on service entrance 
examination in February 1993.   38 U.S.C.A. § 1111.  The 
service entrance examination reports of medical examination 
and history indicate that the veteran had had a total 
hysterectomy and bilateral salpingo-oopherectomy for chronic 
pelvic inflammatory disease (PID) and endometriosis before 
service.  The service examiner also made a notation on pre-
service medical records that he had reviewed them; those 
records show that the veteran had had bilateral salpingo-
oophorectomies before service.  The presumption of soundness 
attaches when disorders are not noted at the time of the 
entrance examination.  Id.  Here, they were noted, so the 
presumption does not attach.

Since a preexisting gynecological disorder was noted upon 
entry into service, the burden falls upon the veteran to 
establish aggravation of the disorder.  Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  

Under 38 U.S.C.A. § 1153, a preexisting injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Also, the usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, or absent or 
poorly functioning parts or organs, will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306. 

In this case, the evidence clearly and unmistakably indicates 
that there was no chronic increase in the severity of the 
pre-existing gynecological disorder in service, due to any 
incident of service.  The service enlistment examiner 
indicated in the clinical evaluation section of the 
examination report that the veteran had a normal pelvic 
examination at the time of the entrance examination.  The 
service physical evaluation board (PEB) concluded that the 
pelvic pain and pelvic adhesive disease diagnosed by the 
medical evaluation board existed prior to service and were 
not aggravated.  The PEB report also explicitly stated that 
the veteran's current pelvic pain and pelvic adhesive disease 
were the natural progression from the PID and hysterectomy 
before she entered military service, and which were not 
aggravated.  

Additionally, the veteran not only had a normal pelvic 
examination on service entrance examination, she also had 
another normal pelvic examination in March 1999, and the VA 
gynecologist in March 1999 indicated that her current 
problems were not aggravated by being in the service.  He 
opined that the veteran had a somatization problem and that 
she was really having, and continues to have, pelvic pain and 
dyspareunia.  His impression was chronic pelvic pain of 
unknown etiology.  He had noted during his examination that 
the veteran had no pelvic pain or masses, and stated that the 
etiology of her pelvic pain was obscure.  He added that the 
adhesions found at the time of the veteran's 1994 laparoscopy 
would be expected after 2 previous abdominal operations and 
were not causing chronic pelvic pain or dyspareunia.  He 
therefore concluded that "adhesions" were not the cause of 
her chronic recurrent pelvic pain and so her pelvic pain was 
not aggravated by her being in the service.  Both the PEB and 
the March 1999 VA examiner considered records which were 
available at the time, and so their opinions are acceptable.  
Prejean v. West, 13 Vet. App. 444 (2000).  The February 1995 
VA examiner's opinion that the veteran had tenderness and 
severe adhesions provides no impetus for a finding of an 
aggravation, as he did not indicate that any of this was due 
to service.  It should also be noted that the VA gynecologist 
who examined the veteran in March 1999 found that the veteran 
had a normal pelvic examination, with no evidence of masses, 
and so he did not feel that "adhesions" were the cause of 
the veteran's chronic recurrent pelvic pain.

Concerning abdominal pain, a VA examiner in May 1999 
indicated that the veteran might have intra-abdominal 
adhesions related to PID.  However, if that is the case, 
abdominal pain from them can not be service-connected because 
they are due to PID, which was not aggravated in service.

Also, the usual effects of the treatment in service, 
including the in-service laparoscopy with hypoplexus block, 
can not be considered service-connected because the pre-
service gynecological condition was not aggravated by 
service.  38 C.F.R. § 3.306.  

The evidence of existence prior to service and no 
aggravation, under the circumstances, rises to the level of 
clear and unmistakable evidence.  Under these circumstances, 
I conclude that there was no aggravation in service.

b. Low back pain disorder

While the veteran complained of back pain in service in 
December 1993, no diagnosis was reported.  On service 
evaluation in May 1994, there were complaints of low back 
pain, there was no muscle spasm, and the pain was not 
reproduced by palpation, and the assessment was low back pain 
of unknown etiology.  An orthopedist who was consulted then 
rendered an impression of low back pain probably related to 
pelvic disease.  X-rays taken at the time showed no bony 
abnormality.  

The veteran was diagnosed with myofascial strain on VA 
examination in February 1995 and the examiner stated that it 
was most likely due to a myofascial injury.  However, the 
veteran has been examined since then, without that diagnosis 
being replicated, so it is unclear that the veteran has 
myofascial strain.  Additionally, any current myofascial 
strain disorder is unrelated to service.  Neither it nor any 
back disease or injury to which it could possibly be related 
is shown in service, and no competent medical evidence 
relates it to service.  

In terms of other diagnoses, a VA general medical examiner in 
February 1995 indicated that the veteran had a history of 
back pain, but that by his examination, there was no evidence 
to suggest lumbar disease.  Also, mechanical low back pain 
was assessed on VA examination in February 1999.  However, 
pain which is not due to underlying disease or injury can not 
be service-connected.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  The February 1999 general medical 
examiner indicated that the veteran may have back pain 
related to her pelvic adhesive disease.  However, since her 
gynecological condition is not service-connected, any low 
back pain due to it can not be service-connected.  

c.  Constipation

The veteran was evaluated for constipation in service, 
including with a sigmoidoscopy which was normal in August 
1994.  After service, a February 1995 VA gynecological 
examination report suggested that her constipation might be 
related to her pelvic adhesions; however, her gynecological 
disorder is not service-connected, and no other disease or 
injury causing constipation - during or after service -- has 
been identified by competent medical evidence.  Accordingly, 
service connection for constipation is not warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There must be a 
disease or injury causing it (one which was incurred or 
aggravated in service) in order to service-connect it.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

II.  Higher ratings.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Originally, the RO granted service connection for major 
depression with a noncompensable rating effective from 
December 1994, and the veteran appealed.  The effect of 
rating decisions since then are an initial 30 percent rating 
from December 1994 until February 13, 1999, and a 50 percent 
rating from February 13, 1999 for the service-connected 
neuropsychiatric disorder.

During the rating period, the criteria for evaluating 
psychiatric disorders have changed.  The effective date of 
the amendment is November 7, 1996.  61 Fed. Reg. 52700 (Oct. 
8, 1996).  The Board will first determine whether a higher 
rating is supported under the criteria in effect prior to 
November 7, 1996.  Then it will address whether a higher 
rating is supported using the new criteria, which cannot be 
applied prior to the effective date of the amendment.


In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  Here, a 
"staged" rating is essentially in effect, as the disability 
has been rating 30 percent until February 13, 1999 and 50 
percent thereafter.  As discussed below, the Board concludes 
that these separate ratings, but not higher ratings, are 
supported for periods of different disability levels.

More than 30 percent for neuropsychiatric disorder prior to 
February 13, 1999

Application of Old Criteria

To warrant more than a 30 percent rating under the old rating 
criteria, there must be at least considerable social and 
industrial impairment, which would warrant a 50 percent 
rating.  The ability to establish or maintain effective 
relationships would have to be considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels would have to be so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132.  In evaluating impairment from psychiatric 
disorder, social inadaptability is to be evaluated only as it 
affects industrial adaptability.  The principle of social and 
industrial inadaptability as the basis criterion for rating 
mental disorders  contemplates those abnormalities of 
conduct, judgment, and emotional reactions which affect 
economic adjustment, i.e., which produce impairment of 
earning capacity.  38 C.F.R. § 4.126 (1996).

On VA examination in February 1995, the veteran's mood was 
slightly depressed, and her affect was appropriate and she 
had intact cognition, denied suicidal and homicidal ideation, 
and had no psychosis.  The reason why she had not worked 
since service was because she had plans to join her husband, 
and she had been married since December 1994.  This report is 
not demonstrative of considerable social and industrial 
impairment. 

Neither is the February 1996 TDRL evaluation report.  The 
examiner indicated that the veteran had a major depressive 
disorder which was moderate, and an intermittent explosive 
disorder, and that the veteran's global assessment of 
functioning was 65 currently and 70 for the past year.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.] GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995). GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  GAF scores 
ranging between 61 and 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

Also, January and February 1999 VA medical records show that 
considerable industrial impairment was not present.  The 
January 1999 report states that her mood and affect were 
within range and appropriate.  Communication between her and 
her husband had deteriorated, but they were in family therapy 
and they were staying together with her 15 year old niece and 
were trying to offer her a stable home and family life.  The 
February 1, 1999 report indicates that increased medication 
had seemed to help control some of her mood swings, and she 
attended group on February 5, 1999.  Accordingly, the Board 
concludes that considerable social and industrial impairment 
was not present prior to February 13, 1999.  Consequently, 
the Board concludes that the rating criteria in effect prior 
to November 7, 1996 do not support the assignment of a higher 
disability evaluation.

Application of New Criteria

The Board first considers whether the current rating criteria 
could warrant a 50 percent rating between November 7, 1996 
and February 13, 1999, on the basis of occupational and 
social impairment with reduced reliability and productivity, 
but finds that there is no evidence of reduced reliability 
and productivity during this time period prior to February 
13, 1999.  All of the records have been reviewed, and none of 
them report it, and it has not been alleged either.  
Furthermore, prior to her January 1999 appointment, she had 
had a good holiday season and had traveled to Key West for a 
long weekend, and when her husband's father was attacked and 
when her grandfather had passed away, she had gone with her 
husband to be involved and offer support.  In light of the 
above, the Board concludes that a rating higher than 30 
percent cannot be assigned between November 7, 1996 and 
February 13, 1999 using the new criteria.

More than 50 percent for neuropsychiatric disorder since 
February 13, 1999

The current rating criteria, effective from November 7, 1996, 
warrant a 70 percent rating when the psychiatric disability 
causes occupational and social impairment with deficiencies 
in most areas.  

The February 1999 VA examination showed that the veteran's 
GAF was 65.  She was in school, making all A's, living with 
her husband, her mood was okay, and she was appropriately 
dressed and cooperative and her affect was euthymic.  In 
October 1999, she was enjoying school and an internship, and 
in December 1999, she was raising her daughter.  The 
outpatient treatment records between the February 1999 VA 
examination and December 1999 do not demonstrate deficiencies 
in most areas due to service-connected disability.  Her mood 
and affect were normal and appropriate in December 1999 and 
she was raising her niece while her husband was in training.  

The veteran's GAF was 65 on VA evaluation in September 2000, 
even though she had had an employment reprimand and was 
having marital discord.  That and her GAF of 65 on VA 
evaluation in February 2004 is an indication that she only 
had some difficulty in social, occupational, or school 
functioning and that she was generally functioning pretty 
well.  Carpenter.  It does not show deficiencies in most 
areas.  Also, in May 2005, she had taken care of her 
stepmother after a surgical procedure.  Her GAF's had been 
between 60 and 70 from January April 2005 respectively.  As 
of July 2005, the veteran's husband had left her, but he 
indicated that it was not because of her.  The above evidence 
indicates that there is not occupational and social 
impairment with deficiencies in most areas.  

The August 2005 VA examination warrants the most discussion 
in terms of whether the new criteria for a 70 percent rating 
are met.  A GAF of 50 was present then.  Such a GAF can 
represent symptoms such as suicidal ideation, or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  But a GAF of 50 is at 
the better extreme of the 41-50 GAF score continuum, and is 
very close to a GAF of 51, which is the lower end of the 51-
60 continuum indicative of moderate difficulty in social, 
occupational, or school functioning.  Id.  Additionally, 
while she stated that she had been unable to function well 
enough to do her job as a medical technician, her current 
activities of daily living included housework, watching TV, 
reading, and taking rides in her truck.  These activities do 
not support a conclusion that she had deficiencies in most 
areas.  

In light of the above, the Board concludes that the current 
criteria for a rating higher than 50 percent for a 
neuropsychiatric disorder are not met.

Extraschedular Rating

It appears that the veteran has not been working for some of 
the rating period.  However, an exceptional or unusual 
disability picture is not demonstrated.  She has played a 
number of roles and performed a number of productive 
activities since 1995, including being in school with 
straight A's, doing an internship, doing housework, being a 
spouse, being a live-in relative, being a pet owner, and 
working as a technician.  Additionally, there have not been 
frequent periods of hospitalization.  Therefore, the Board 
concludes that referral for an extraschedular rating is not 
appropriate.  38 C.F.R. § 3.321(b)(1). 


VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in March 2002 and August 2004 letters.  
The RO also provided the veteran with the provisions of 
38 C.F.R. § 3.159 in the May, September, and December 2005 
supplemental statements of the case.  The Board acknowledges 
that the letters were sent to the veteran after the 1995 
decisions that are the basis for this appeal.  In this case, 
however, the unfavorable RO decisions that are the basis of 
this appeal were already decided - and appealed -- by the 
time the current section 5103(a) notice requirement was 
enacted in November 2000.  The Court acknowledged in 
Pelegrini v. Principi, 18 Vet. App. 112, at 120 (2004), that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  Notice was 
provided before the last supplemental statement of the case. 

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims are harmless, as service connection 
has been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Any deficiencies in VA's duties to notify or to 
assist the claimant concerning the effective dates for the 
ratings are moot.  The veteran did not appeal the effective 
dates for the ratings.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, and VA examination reports.  VA has 
satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for a gynecological condition is denied.

Service connection for low back pain is denied.

Service connection for constipation is denied.

A higher rating than 30 percent for a neuropsychiatric 
disorder prior to February 13, 1999 is denied.

A higher rating than 50 percent for a neuropsychiatric 
disorder since February 13, 1999 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


